Case 14-19645        Doc 53     Filed 04/16/19     Entered 04/16/19 11:56:23          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-19645
         Carlos R Lewis
         Farrah M Lewis
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/27/2014.

         2) The plan was confirmed on 07/11/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 04/19/2016.

         5) The case was completed on 02/08/2019.

         6) Number of months from filing to last payment: 56.

         7) Number of months case was pending: 59.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,660.00.

         10) Amount of unsecured claims discharged without payment: $31,106.55.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-19645       Doc 53         Filed 04/16/19    Entered 04/16/19 11:56:23                 Desc         Page 2
                                                    of 4



 Receipts:

        Total paid by or on behalf of the debtor                $38,280.00
        Less amount refunded to debtor                               $0.00

 NET RECEIPTS:                                                                                     $38,280.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $3,995.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                        $1,861.96
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $5,856.96

 Attorney fees paid and disclosed by debtor:                      $0.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim        Principal       Int.
 Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
 AMERICREDIT FINANCIAL DBA GM F    Secured       18,197.00     18,197.00        10,770.11      10,770.11    2,348.09
 AMERICREDIT FINANCIAL DBA GM F    Unsecured            NA       1,551.39         1,551.39        403.06         0.00
 ARMOR SYSTEMS CORP                Unsecured            NA         473.94           473.94        123.13         0.00
 ARMOR SYSTEMS CORP                Unsecured          72.00        105.00           105.00          27.28        0.00
 AT&T MOBILITY II LLC              Unsecured            NA         281.09           281.09          73.03        0.00
 CITY OF CHICAGO DEPT OF FINANCE   Unsecured      1,898.00         346.40           346.40          90.00        0.00
 DELL FINANCIAL SERVICES           Unsecured          89.00         89.78            89.78          23.33        0.00
 DIRECTV                           Unsecured            NA         347.37           347.37          90.25        0.00
 ECMC                              Unsecured           0.00          0.00             0.00           0.00        0.00
 HUNTER WARFIELD                   Unsecured      2,801.00       3,708.26         3,708.26        963.43         0.00
 ILLINOIS STUDENT ASSIST COMM      Unsecured           0.00           NA               NA            0.00        0.00
 ILLINOIS TOLLWAY                  Unsecured           0.00    14,471.90        14,471.90       3,759.91         0.00
 PORTFOLIO RECOVERY ASSOC          Unsecured         664.00        664.11           664.11        172.54         0.00
 CAPITAL ONE                       Unsecured         156.00           NA               NA            0.00        0.00
 CERTIFIED SERVICES                Unsecured         263.00           NA               NA            0.00        0.00
 AFNI INC                          Unsecured          19.00           NA               NA            0.00        0.00
 AMERICAN GENERAL FINANCE          Unsecured      1,380.00            NA               NA            0.00        0.00
 KAY JEWELERS                      Unsecured         119.00           NA               NA            0.00        0.00
 MEDICAL BUSINESS BUREAU           Unsecured         499.00           NA               NA            0.00        0.00
 NCO FINANCIAL SYSTEMS INC         Unsecured      1,573.00            NA               NA            0.00        0.00
 ENHANCED RECOVERY                 Unsecured         246.00           NA               NA            0.00        0.00
 SOURCE RECEIVABLES MANAGMEN       Unsecured         327.00           NA               NA            0.00        0.00
 SPRINT CORP                       Unsecured            NA       1,327.02         1,327.02        344.77         0.00
 STATE FARM                        Unsecured      2,138.00     12,138.16        12,138.16       3,153.58         0.00
 US DEPARTMENT OF EDUCATION        Unsecured           0.00           NA               NA            0.00        0.00
 WELLS FARGO DEALERS SERVICES      Secured        8,662.00       8,662.00         8,662.00      8,662.00    1,332.73



UST Form 101-13-FR-S (9/1/2009)
Case 14-19645      Doc 53       Filed 04/16/19    Entered 04/16/19 11:56:23             Desc        Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim       Claim         Claim        Principal       Int.
 Name                              Class    Scheduled    Asserted      Allowed         Paid          Paid
 WELLS FARGO DEALERS SERVICES   Unsecured           NA        330.24        330.24          85.80        0.00


 Summary of Disbursements to Creditors:
                                                           Claim           Principal                Interest
                                                         Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                   $0.00              $0.00                  $0.00
       Mortgage Arrearage                                 $0.00              $0.00                  $0.00
       Debt Secured by Vehicle                       $19,432.11         $19,432.11              $3,680.82
       All Other Secured                                  $0.00              $0.00                  $0.00
 TOTAL SECURED:                                      $19,432.11         $19,432.11              $3,680.82

 Priority Unsecured Payments:
        Domestic Support Arrearage                         $0.00                $0.00                $0.00
        Domestic Support Ongoing                           $0.00                $0.00                $0.00
        All Other Priority                                 $0.00                $0.00                $0.00
 TOTAL PRIORITY:                                           $0.00                $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                         $35,834.66           $9,310.11                  $0.00


 Disbursements:

        Expenses of Administration                         $5,856.96
        Disbursements to Creditors                        $32,423.04

 TOTAL DISBURSEMENTS :                                                                     $38,280.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-19645        Doc 53      Filed 04/16/19     Entered 04/16/19 11:56:23            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
